Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aaron J. Morrow (Reg. #: 55,819) on January 11th 2021.
The application has been amended as follows:
	Claims 1-7, 9 and 18 are cancelled.
	Claim 8, line 3 “2.5%” has been deleted, and – 2.0% -- has been inserted.
	Claim 15, line 3 “2.5%” has been deleted, and – 2.0% -- has been inserted.

Reasons for Allowance
Claims 8 and 10-17 are allowed pursuant to The Patent Trial and Appeal Board decision dated 9/29/2020.
Claims 1-7 directed to pizza dough and product non-elected without traverse accordingly, claims 1-7 have been cancelled.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSAF ZILBERING/           Examiner, Art Unit 1792                                                                                                                                                                                             
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792